119 Ga. App. 793 (1969)
168 S.E.2d 595
DOWDY
v.
WHITE.
44497.
Court of Appeals of Georgia.
Submitted May 29, 1969.
Decided June 13, 1969.
David H. Fink, for appellant.
Cochran, Camp, Snipes & Jose, for appellee.
PER CURIAM.
This appeal was taken "from the judgment of the Superior Court of Cobb County, dated February 6, 1969, overruling respondent's written motion to dismiss appellant's appeal from the Court of Ordinary of Cobb County." The decision thus specified in the notice of appeal is not an appealable judgment because (1) the case is still pending in the court below; (2) the record contains no certificate of the trial judge certifying that the decision appealed from is of *794 such importance to the case that immediate review should be had; and (3) the decision is not one of those specifically described judgments from which appeal is permitted by Sub-paragraph 3 of Section 1 (a) of the Appellate Practice Act, Ga. L. 1965, p. 18, as amended by Ga. L. 1968, pp. 1072, 1073; Code Ann. § 6-701 (a). Babb v. International Shoe Co., 118 Ga. App. 346 (163 SE2d 893); Selman's Express, Inc. v. Wright, 119 Ga. App. 752.
Appeal dismissed. Bell, P. J., Eberhardt and Deen, JJ., concur.